Citation Nr: 0205445	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-20 128A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for multiple sclerosis. 

In March 2001, the Board remanded the case to the RO for 
additional development.   



FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, multiple 
sclerosis was first manifested during the post service 
presumptive period. 


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints or 
treatment for multiple sclerosis.  

The veteran was treated at The Eye Foundation Hospital in 
April 1993 with complaints of eye pain, photophobia, floaters 
and hazing.  He denied any prior ocular history.  He was 
diagnosed with anterior and posterior uveitis.  

Records from the Petersburg Eye Center from November 1994 to 
July 1997 show treatment for chronic uveitis.  The veteran 
reported blurred visual acuity, trouble reading and 
difficulty seeing traffic lights, especially when sunny.  

In an August 1995 letter, Barry Katchinoff, M.D. reported 
that the veteran was in his usual state of health until 
approximately one year ago.  At that time, he began to 
complain of weakness of his right ankle, resulting in 
frequent tripping.  He denied bladder or bowel difficulties, 
blurred vision or diplopia, monocular vision loss, vertigo or 
tinnitus, dysarthria or dysphagia.  He did report a history 
of uveitis.  A brain MRI was consistent with multiple 
sclerosis.  Additional studies were planned. 

Outpatient treatment notes from VA medical centers in 
Richmond, Virginia and Syracuse, New York for the period of 
March 1998 to December 1999 are associated with the veteran's 
claims folder.  A March 1999 note reported that multiple 
sclerosis began "in 1989, but more certainly in the mid-
'90s".  He had symptoms of falling and tripping.  Uveitis 
was also diagnosed in "1989".  

An April 1999, note from the Neurology department reported 
that the veteran's symptoms first began with eye difficulty 
in 1981.  In 1984, he developed imbalance and, as a result, 
he would fall and trip often.  In 1992, he developed weakness 
of the lower extremities.  

The veteran's sister indicated, by letter of August 1999, 
that during November 1987, she noticed the veteran fall to 
the ground while carrying garbage to the corner.  When asked 
about the incident, the veteran reported that his right foot 
did not pick-up to make the step.  He also complained that 
his right foot felt heavy and that he felt fatigued.  

In August 1999, the veteran's parents indicated that during a 
1987 visit they noticed a change in their son's walk.  
Specifically, he started swinging his right leg outward in 
order to walk.  While standing, he would sometimes lean on a 
wall for support.  Sometimes, his right toe would get caught 
in the carpeting, causing the veteran to stumble and fall.  
Additionally, the veteran reported to his parents, that he 
experienced blurred and painful vision, and that bright light 
would bother his eyes.  

The veteran's friend indicated, by letter of August 1999, 
that in July 1987, the appellant often stumbled and was 
unable to keep up pace when they walked together.  He noted 
that his eyes were often smoky in appearance.  The veteran 
revealed to his friend, that he saw flashes of light from the 
corner or around the bottom of his eyes.  

In May 2001, the veteran was requested to provide signed 
releases to authorize VA's collection of records from Mark E. 
DuBois, M.D., and Allen Combs, M.D.  No response was 
received. 

The veteran was seen for a VA examination in August 2001.  
The examiner, prior to the examination, reviewed the 
veteran's claims folder.  The examiner noted that the veteran 
was diagnosed with multiple sclerosis in 1995, when he 
presented with a staggering gait, tripping, fatigue, and 
difficulties with balance and visual symptoms.  After a 
physical examination, the veteran was diagnosed with multiple 
sclerosis, relaxing remitting type.  The examiner opined that 
based upon the symptoms as described in statements from the 
veteran's parents and sister, that it was as least as likely 
as not that the appellant had the onset of multiple sclerosis 
on or prior to 1987.  The examiner noted, however, that he 
was unable to locate documents in the veteran's claims folder 
dated in 1987 or earlier noting symptoms usually associated 
with patients with multiple sclerosis.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, the Board finds that the RO 
complied with the March 2001 remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Finally, multiple 
sclerosis may be service connected although not otherwise 
established in service if manifested to a degree of 10 
percent within 7 years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

There is conflicting evidence in this case regarding the 
onset of symptomatology consistent with multiple sclerosis.  
The letter from Barry Katchinoff, M.D. indicates based on the 
appellant's own report the onset of symptomatology to 1994, 
and states that prior to that date the appellant was in his 
"usual state of health."  Additionally, a VA outpatient 
treatment note records the appellant's self reported history 
of multiple sclerosis as early as 1989, i.e., after the 
presumptive period.  

On the other hand, however, there is evidence from VA 
outpatient treatment records, which notes the veteran's claim 
of ocular difficulties to 1981 as well as his assertion of 
balance difficulties to 1984.  Furthermore, there is lay 
evidence from the veteran's friend and family dating the 
onset of relevant symptomatology to 1987.  Finally, there is 
the opinion of the VA examiner who determined, based on a 
review of the claims folder and the history provided by the 
veteran's friend and family, that the onset of multiple 
sclerosis was, more likely than not, in 1987, that is, within 
the seven year presumptive period.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for multiple sclerosis is 
warranted.  In this regard, the clinical histories reported 
by the veteran over time are inconsistent.  In contrast, the 
statements of the appellant's family and friend are 
consistent, and as lay persons they are competent to provide 
evidence as to the symptoms that they personally observed.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As multiple 
sclerosis often begins with a history of fluctuating, hard to 
describe, and seemingly minor, strange symptoms that family 
and friends dismiss or discount; and because these symptoms 
sometimes resolve without treatment, but continue to return, 
their credible, unrebutted, albeit retrospective lay 
recollections are highly probative.  

The Board concedes that each of these lay recollections could 
have been carefully tailored to fit the facts necessary to 
support a valid claim.  If so, these lay persons have 
perjured themselves.  The Board, however, finds no evidence 
to contradict their recollection of symptoms, which in 1987, 
may have simply seemed to have been minor "klutzy" physical 
behaviors, but in retrospect are clear indications of the 
first signs of multiple sclerosis.  Moreover, the Board finds 
that it is highly probative that a VA physician, after 
reviewing the contradictory record and histories contained in 
the claims file, still concluded that the onset of the 
veteran's multiple sclerosis was more likely than not on or 
prior to 1987.  The Board cannot substitute its own medical 
opinion for one offered by a trained physician.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Therefore, the Board finds that the veteran's multiple 
sclerosis was first manifested to a compensable degree within 
the seven-year presumptive period as provided by law.  Hence, 
service connection for multiple sclerosis is warranted.  
38 C.F.R. § 3.307, 3.309.  


ORDER

Service connection for multiple sclerosis is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

